Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
	Representative independent claim 1 recites: 
A computer implemented method comprising: 
receiving instructions from a user for identifying data on one or more social networks, wherein the instructions received from the user comprise one or more conditions and one or more actions,
 wherein the one or more conditions comprise a threshold number of interactions; 
identifying, on the one or more social networks, data that is associated with one or more social entities; 
determining one or more characteristics of the identified data; 
determining, based on the one or more characteristics of the identified data, that the identified data meets one or more conditions for identifying data specified in the instructions received from the user; and 
in response to determining that the identified data reaches the threshold number of interactions received from the user, 
performing one or more actions specified in the instructions received from the user.	


	Turning to each element individually, the receiving step merely involves observation of received instructions (i.e. collection of data). See MPEP 2106.04(a)(2) (III) (A)1.  The identifying step involves observing and evaluating characteristics of data.  See id.   The two determining steps merely involve evaluating (determining) characteristics of data and evaluating conditions for identifying data. See id. The “in response to” element merely involves evaluating whether a threshold number of interactions has been reached.  See id. 
Turning to the additional elements, the element  “a computer implemented method” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

With respect to “performing one or more actions specified in the instructions received from the user,” this element is insignificant extra solution activity—i.e., mere data gathering and/or output.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, Examiner takes official notice that “performing one or more actions specified in the instructions received from the user” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's 
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a computer-implemented method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The performing element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 1 is not patent eligible. 
Claim 11’s recitation of “A system comprising: one or more processing devices; and one or more non-transitory computer-readable media coupled to the one or more processing devices having instructions stored thereon which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising” does not integrate the claimed invention into a practical application nor provide “significantly more” for the same reasons given above for the “a computer implemented method” element in claim 1. 
Claim 20’s recitation of “A non-transitory computer-readable storage device encoded with a computer program, the program comprising instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations comprising” does not integrate the claimed invention into a practical application nor provide “significantly more” for the same reasons given above for the recitation “computer-implemented method” for claim 1. 

With respect to claims 2-10, and 12-19, the recitations in these claims all recite elements that are able to be performed mentally with pen and paper and/or recite insignificant extra solution activity.  As such, claims 2-10 are also rejected because they recite an abstract idea without significantly more when considered individually and in combination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton. 

With respect to claim 1, Sutton US 20150052138 teaches “A computer implemented method comprising: receiving instructions . . . for identifying data on one or more social networks, wherein the instructions received . . . comprise one or more conditions and one or more actions” in ¶17 (. . . take one or more actions. . .” ); ¶ 20 (the condition is whether the content is spam; the action is flagging the content as spam); Fig. 3 and ¶ 24 (user can provide instructions for identifying the social network data); see also ¶ 22 (profane, abusive 
“wherein the one or more conditions comprise a threshold number of interactions” in ¶ 16 (pre-determined threshold percentage of posts classified as spam represents a number of interactions between the social media account and a social network);  ¶ 18 (chronologically close posting times represent a threshold number of interactions between the account and a social media network); ¶ 19 (identical content published to each account at same time is a threshold number of interactions between those accounts and a social media network); ¶ 22 (frequency of profanity is a threshold number of interactions between an social media account and a social network); ¶ 23 
(“If the percentage of malicious social data posted by a social account reaches a specified threshold, then the inference engine 112 infers that any subsequent social data or URL links posted from that social account will be malicious and updates instructions to the classification engine 114 accordingly”—social data that is malicious posted by a social account represents interactions between the account and the social network); ¶ 24 (“high frequency of posts by social apps” is a threshold number of interactions by a social app to a social network).
“identifying, on the one or more social networks, data that is associated with one or more social entities” in ¶ 20 (content posted by a social media account (i.e. entity) is identified);
“determining one or more characteristics of the identified data” in ¶ 18 (characteristics of content include metadata such as lexicographical characteristics, 
 “determining, based on the one or more characteristics of the identified data, that the identified data meets one or more conditions for identifying data specified in the instructions received from the user” ¶ ¶ 16-18 (condition is , for example is whether the metadata is has similarities to spam data);  see also  ¶ 23 (malware, bullying, fraudulent activity, etc. can be identified); 
“in response to determining that the identified data reaches the threshold number of interactions received. . . . performing one or more actions specified in the instructions received from the user” in ¶ 12 (actions include report, log, alert, block, remove, and/or remediate); ¶ 25 (the actions include add to watch list, add to block list, post response, remove response, ignore incident, ignore all similar future incidents, etc.). 
The difference between the claimed invention and Sutton is that Sutton does not explicitly teach a user providing a threshold number of interactions—(i.e. receiving conditions from a user that wherein the condition includes a threshold number of interactions). Examiner finds that Sutton suggests user interaction that allows a user to modify rules and/or policies to apply to one or more social accounts.  See Sutton ¶¶ 25-27.  
	It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the threshold number of interactions (i.e. conditions) taught in Sutton to include a “user” providing the threshold number of interactions. The motivation would have been to allow a user to target a malicious commenter that posts on the user’s social account.  See Sutton ¶ 26. 

Claims 11 and 15 are rejected for same reasons given for claim 1. 
With respect to claims 2 and 12, Sutton teaches “receiving additional instructions from the user, wherein the additional instructions received from the user comprise one or more additional conditions and one or more additional actions” in ¶ 17 (new rules can be added; these are additional conditions); ¶ 25 and Fig. 3 (user can add user to commenter block list-these are also additional conditions); Fig. 4 (additional actions include add commenter to watch list, to block list, post response, etc.). 
With respect to claim 3 and claim 13, Sutton teaches “determining, based on the one or more characteristics of the identified data, that the identified data meets one or more additional conditions specified in the additional instructions received from the user” in ¶ 25 and Fig. 3 (if additional account is added, then it is added to the block list) 
“in response to determining that the identified data meets the one or more additional conditions specified in the additional instructions received from the user, performing one or more additional actions specified in the additional instructions received from the user” in ¶ 20 (similarity routine 200 uses additional accounts to determine similarities); ¶ 25 and Fig.4 (additional actions include add commenter to watch list, to block list, post response, etc.). 
With respect to claim 4 and claim 14, Sutton teaches “wherein the instructions received from the user comprise code executable by one or more processors” in ¶ 20 (APIs include computer code); also the entire disclosure of Sutton teaches a computer application performing various tasks; this is all inherently computer code).
With respect to claim 5 and claim 15, it appears Sutton fails to explicitly teach “wherein the instructions received from the user comprise scripting language code.”  However, Examiner takes official notice2 that scripting language code was well known in the art before the effective filing date of the invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instructions received from the user in Sutton to include scripting language code.  The motivation would have been to allow a user to quickly write code without having to wait for it to compile. 
With respect to claim 6 and claim 16, Sutton teaches “further comprising continuously scanning the one or more social networks, wherein the data that is associated with the one or more social entities is identified during a scan” in ¶ 15 (scanning engine 108 continuously scans social networks). 
With respect to claim 7 and claim 17, Sutton teaches “wherein the instructions received from the user specify the one or more social networks” in Fig. 3 (user can specify at least Facebook, Google+, and YouTube, for example); Fig. 1 items 102a-102n); in ¶ 15 (use of API allows selection of at least one social media account). 
With respect to claim 8 and claim 18, Sutton teaches “he method of claim 1, wherein the instructions received from the user specify the one or more social entities” in Fig. 3 (“add a user to commenters list); ¶ 25 (user can select social media participant (social entity)).
With respect to claim 9 and claim 19, Sutton teaches “wherein the one or more conditions specified in the instructions received from the user comprise the identified 
With respect to claim 10, Sutton teaches “10. The method of claim 1, wherein the one or more actions specified in the instructions received from the user comprise generating a notification” in ¶ 12 (report is a notification; alert is a notification); ¶ 25 (response is a notification). 
Response to Arguments
	Applicant argues

  Sutton is directed to "classifying social data, such as crowd-sourced data, on a social networking platform based on activity observed on that social networking platform or other social networking platforms." Sutton,   [0012]. Sutton fails to teach "receiving instructions from a user for identifying data on one or more social networks, wherein the instructions received from the user comprise one or more conditions and one or more actions, wherein the one or more conditions comprise a threshold number of interactions;" and "in response to determining that the identified data reaches the threshold number of interactions received from the user, performing one or more actions specified in the instructions received from the user," as recited in claim 1. 
	Applicant’s argument fails to address any of the citations or findings made by the Examiner in the previous office action.  Further, Examiner is not limited to what Sutton is “directed to.” See MPEP 2123 (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. . . A reference may be relied upon for all that it would have reasonably suggested to one 
Examiner finds that the difference between the claimed invention and Sutton is that Sutton does not explicitly teach a user providing a threshold number of interactions. However, Examiner finds that Sutton teaches providing a threshold number of interactions in ¶ 16 (pre-determined threshold percentage of posts classified as spam represents a number of interactions between the social media account and a social network);  ¶ 18 (chronologically close posting times represent a threshold number of interactions between the account and a social media network); ¶ 19 (identical content published to each account at same time is a threshold number of interactions between those accounts and a social media network); ¶ 22 (frequency of profanity is a threshold number of interactions between an social media account and a social network);  ¶ 23 (“If the percentage of malicious social data posted by a social account reaches a specified threshold, then the inference engine 112 infers that any subsequent social data or URL links posted from that social account will be malicious and updates instructions to the classification engine 114 accordingly”—social data that is malicious posted by a social account represents interactions between the account and the social network); and  ¶ 24 (“high frequency of posts by social apps” is a threshold number of interactions by a social app to a social network). Examiner further finds Sutton teaches allowing a user to modify rules and/or policies to apply to one or more social accounts.  See Sutton ¶¶ 25-27.  	It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the threshold number of interactions (i.e. conditions) taught in Sutton to include a “user” providing those thresholds.  The motivation would have been 
For the reasons cited above Applicant’s arguments are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        2 This official notice statement is now admitted prior art because Applicant failed to traverse it. See MPEP 2144.03